Order entered October 25, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00550-CV

                         SCOTT PELLEY P.C., ET AL., Appellants

                                               V.

                         MICHAEL C. WYNNE, ET AL., Appellees

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-11-1026

                                           ORDER
       Before the Court is appellees’ October 18, 2018 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to October 30,

2018. We caution appellees that further requests for extension will be disfavored.


                                                      /s/   ADA BROWN
                                                            JUSTICE